Title: To Alexander Hamilton from Gouverneur Morris, 4 March 1796
From: Morris, Gouverneur
To: Hamilton, Alexander


London 4 March 1796
My dear Hamilton
I have just now written to the President to communicate some Intelligence lately receiv’d from Paris. This I have done in Abstract but my Correspondent has written to me as follows: “The Government here are highly displeas’d with ours. You may easily guess the Reason. It is come to a very serious State. A Fleet is to be sent to our Shore with a new minister. A definitive Answer must be given in fifteen Days. The Government are to declare to us within a few Days that our Treaty with them is annulled. This will put Mr. Munroe in a cruel Dilemma. He is already much displeas’d and a War will probably be the Consequence. The British will be glad of this. Perhaps we may have here a Revolution from the Industry ⟨of th⟩e Jacobins. The Finances are worse than ever they cannot stand ⟨much longer.”⟩ This letter is dated in Paris the 15th. ⟨of la⟩st Month. You may be sure by my communicating this to you that I have Confidence in the Source from whence it is derived. Now my dear Friend I have barely stated to the President the Intention as to the new Minister. His late Declaration as to the existing french Government has prevented me from saying a Word to him on a Subject where he has I think committed himself. To you I will declare my Conviction that this Government cannot stand whether the Monarchy be restor’d or not. The People in general are averse to it. The Adherents to the royal Cause grow daily more numerous. If I knew decidedly the Steps to be taken in Aid of them I could tell you almost with Certainty whether they would be successful for the State of that Country now presents sufficient Data on which to reason soundly. I need not say to you that if the french Rulers persist in the Measures which are above mentioned, America will probably be obligd to take Part in the War. On a former Occasion when they talk⟨ed somewhat⟩ highly I told them that they could certainly force us into the Contest but as certainly it would be against them, let the Predelections in their Favor be ever so great, because it would be Madness in us to risque our Commerce against the navy of the world. That to join them would do them no Good and must do us much Evil. That Time they beleived me. What Representations Mr. Munroe may make I cannot pretend to divine and much less the Effect of them. Supposing however that you should be driven to make this Election you will naturally weigh not only the naval Force but also the financial Resources of the opposed Powers. The noisy Folks with you will undoubtedly be loud on our Obligations to France and on the long List of our Grievances from England. As to the former I think we should always seek to perform Acts of Kindness towards those who at the Bidding of their Prince s⟨tept forw⟩ard to fight our Battles. Nor would I ever permit a frigid Reasoning on political motives to damp those Effusions of Sentiment which are as laudable in a nation as they are decorous to a private Citizen. But would it be kind to support that Power which now tyrannizes over France and reduces her Inhabitants to unheard of Misery? Would it be grateful to mix with, much less to league with those whose Hands are yet red with the Blood of him who was our real Protector? Would it be decent? As to the Conduct of Britain towards us, altho I see as clearly as others the Grounds which we have to complain and can readily account for the Resentments which have been excited, yet I give due Weight to the Causes by which that Conduct was instigated: and if in some Cases I find it unjustifiable, I cannot consider it as in all Cases inexcusable. Provided therefore that our Honor be saved, I am so far thinking that the Injuries we have endured should become the source of inextinguishable Hatred and perpetual War that I would rather seek in future Amity and good Offices the fair Motive for consigning them to utter Oblivion. I have not my dear Hamilton any such View of our present political Machinery as to judge what may be the Effect of lofty Menace. I apprehend that some feeble Counsels will be given: Whether they will be receivd and pursued you best know and will doubtless act accordingly. What I have to ask is that you would put yourself in the Way of being consulted. I mean locally, for should you be at a Distance the Time may be too short for Communication.
It is possible after all that the Demand may turn on a single Point viz: that we shall no longer pretend to claim an Exemption from Seizure for those Goods of an Enemy [which may be found in our Ships. If so the Case is plain and easy. We slide back to the Law of Nations which it is our Interest to preserve unimpeached. Probably we shall be called on for our Guarantee of St Domingo and here many questions will arise in the Course of which we shall see perhaps some wise and virtuous Slave Masters contending for the propriety of general emancipation with all its consequent Train of Crimes. It appears certain to me that the french Directory would not risque high Language to us if they had not receiv’d previous Assurances that the People would force our Government to sacrifice the national Interest. Those Assurances were I presume given and the present Plan propos’d while victory seem’d yet bound to the french Standards; and while you receiv’d official Assurances of the prosperous State of their internal Affairs. The Scene is now not only chang’d but almost revers’d, and I presume that the Language if not the Conduct of certain Persons will experience a similar Change. Adieu I am forc’d to conclude thus abruptly. You know I am always and truly yours—]
Alexander Hamilton Esqr.
